DETAILED ACTION
Status of Claims 
This Final Office Action is responsive to Applicant's reply filed January 6, 2021. 
Claims 1 and 7 have been amended.
Claims 1-15 and 21-25 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 101 rejections. 

Response to Arguments
Applicant's arguments regarding 35 USC 101 rejections have been fully considered but they are not persuasive. The Examiner refers to the PTAB decision dated 3/11/2020 for more information.
With regard to the limitations of claims 1-15 and 21-25, Applicant argues that the claims are patent eligible under 35 USC 101 because the pending claims are not directed to an abstract idea. The Examiner respectfully disagrees. The Examiner has clearly pointed out the limitations directed toward the abstract idea, what the additional elements are and why they do not integrate the abstract idea into a practical application, and why the additional elements and remaining limitations do not account for significantly more 
The Applicant argues the claims amount to significantly more than the abstract ida. The Examiner respectfully disagrees. The Examiner has clearly pointed out the limitations directed towards the abstract idea, what the additional elements are and why they do not integrate the abstract idea into a practical application, and why the additional elements and remaining limitations do not amount to significantly more than the abstract idea. The Applicant does not pint out what the additional elements are. The Applicant provides no specific reasoning as to why the claims amount to significantly more, but rather merely makes the allegation without providing any support or reasoning. The Examiner asserts the Applicant’s claimed limitations are utilizing general purpose computer components to implement the abstract idea, which does not amount to significantly more than the 
The Examiner refers to the PTAB decision dated 3/11/2020 for more information.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 and 21-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
            In the instant case (Step 1), claims 1-6 and 21-25 are directed toward an apparatus and claims 7-15 are directed toward a process; which are statutory categories of invention. Additionally (Step 2A Prong One), independent claim 1 is directed toward a physical location service experience score system, comprising: a non-transitory memory determining a start of a user service experience when the first sensor signal is received; receiving a second sensor signal from a second beacon device through a third wireless communication system using the first wireless communication protocol, wherein the second sensor signal is based on a communication between the second beacon device and the user device through a fourth wireless communication system associated with the second beacon device using the second wireless communication protocol, and wherein the second beacon is located at a second physical location and is associated with a second wireless coverage area, and wherein at least a portion of the second wireless coverage area overlaps with the first wireless coverage area to provide a combined coverage area; determining, based at least in part, on the second sensor signal, that a first service event has occurred subsequent to the start of the user service experience; determining an end of the user service experience based upon a break in communication between the user device and the first beacon; generating, in-real time, a first service experience score that is based, at least in part, on: the start of the user service experience determined based upon the first signal with the first beacon; the end of the user service experience determined based upon the break in communication; and a second service experience score based on the first service event; generating a total service experience score based, at least in part, on the first service experience score and the second service experience score; storing the total service experience score, the first service experience score, and the second service experience score in a database associated with a client device associated with one or more of the first beacon device and the second beacon device; and dynamically generating a service experience score map on a display device that includes the total service experience score, the first service experience score and the second service experience score associated with one or more of the first physical location and the second physical location, wherein the service experience score map comprises user interface selectable elements that, upon receipt of a selection, provide detailed information about one or more service experience scores associated with a corresponding physical location (Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019, MPEP 2106.05, and PTAB decision). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are analyzing sensor signals of user devices to score service experience for customers where the results are merely displayed on a service experience score map, which is a commercial interaction. The Applicant’s claimed limitations are merely analyzing sensor signals to determine service experience scores for customers, which is directed towards the abstract idea of Organizing Human Activity.
Independent claim 7 is directed toward a method for determining a service experience score, comprising: receiving, by a system provider device, a first sensor signal determining, by the system provider device, a start of a user service experience when the first sensor signal is received by the system provider device; receiving a second sensor signal from a second beacon device through a third wireless communication system using the first wireless communication protocol, wherein the second sensor signal is based on a communication between the second beacon device and the user device through a fourth wireless communication system associated with the second beacon device using the second wireless communication protocol, and wherein the second beacon device is located at a second physical location and is associated with a second wireless coverage area; and wherein at least a portion of the second wireless coverage area overlaps with the first wireless coverage area to provide a combined coverage area; determining, by the system provider device, and based, at least in part, on the second sensor signal, that a first service event has occurred subsequent to the start of the user service experience; determining, by the system provider device, an end of the user service experience based upon a break in communication between the user device and the first beacon; generating, in real-time, by the system provider device, a first service experience score that is based, at least in part, on: the start of the user service experience determined based upon the first signal with the first beacon; the end of the user service experience determined based upon the break in communication; and a second service experience score based on the first service event; generating, by the system provider device, a total service experience score based, at least in part, on the first service experience score and the second service experience score; storing, by the system provider device, the total service experience score, the first service experience score and second service experience score in a database; and dynamically generating, by the system provider device, a service experience score map on a display device that includes the total service experience score, the first service experience score and the second service experience score associated with one or more of the first physical location and the second physical location, wherein the service experience score map comprises  user interface selectable elements that, upon receipt of a selection, provide detailed information about one or more service experience scores associated with a corresponding physical location (Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019, MPEP 2106.05, and PTAB decision). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are analyzing sensor signals of user devices to score service experience for customers where the results are merely displayed on a service experience score map, which is a commercial interaction. The Applicant’s claimed limitations are merely analyzing sensor signals to determine service experience scores for customers, which is directed towards the abstract idea of Organizing Human Activity.
Independent claim 22 is directed toward a system, comprising: one or more processors; and one or more storage devices storing instructions that, when executed by the one or more processors, cause the system to perform a method, comprising: receiving determining a start of a user service experience when the first sensor signal is received; receiving a second sensor signal from a different second beacon device based on a communication between the second beacon device and the user device; determining, based at least in part, on the second sensor signal, that a service event has occurred subsequent to the start of the user service experience; determining an end of the user service experience based upon a break in communication between the user device and the first beacon; and generating a service experience score that is based, at least in part, on at least one of: the service event; or the start of the user service experience and the end of the user service experience (Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019, MPEP 2106.05, and PTAB decision). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are analyzing sensor signals of user devices to score service experience for customers where the results are merely displayed on a service experience score map, which is a commercial interaction. The Applicant’s claimed limitations are merely analyzing sensor signals to determine service experience scores for customers, which is directed towards the abstract idea of Organizing Human Activity.
Step 2A Prong Two: In this application, even if not directed toward the abstract idea, the above “receiving a first sensor signal from a first beacon device through a first wireless communication system using a first wireless communication protocol, wherein the first sensor signal is based on a communication between the first beacon device and a user device through a second wireless communication system using a second wireless 
Also, the claimed “non-transitory memory, hardware, processors, storage devices, instructions, user device, database, a first and second wireless communication system, first/second sensor signals, display device, first/second beacon devices, first beacon, second beacon, user interface, physical locations, system provider device, network, client device, and a system” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019, MPEP 2106.05, and PTAB decision). 
In addition, dependent claims 2-6, 8-15, 21, and 23-25 further narrow the abstract idea and dependent claims 4, 10-11, 21, 23- additionally recite “providing the aggregated total service experience score over a network for display on the display device, receiving, by the system provider device, a third sensor signal, receiving the second sensor signal when the user device is in the combined coverage area, storing the total service experience score, the first service experience score, and the second service experience score in a database associated with a client device associated with one or more of the first beacon device or the second beacon device, presenting a service experience score map on a display device that includes the total service experience score, the first service experience score and the second service experience score, provide a combined coverage 
The claimed “non-transitory memory, hardware, processors, storage devices, instructions, user device, database, a first and second wireless communication system, first/second sensor signals, display device, first/second beacon devices, first beacon, second beacon, user interface, physical locations, system provider device, network, client device, and a system” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers 
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 7-15; and System claims 1-6 and 21-25 recite non-transitory memory, hardware, processors, storage devices, instructions, user device, database, a first and second wireless communication system, first/second sensor signals, display device, first/second beacon devices, first beacon, second beacon, user interface, physical locations, system provider device, network, client device, and a system; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0084-0085, 0090-0091, and 0093, Figure 10, and supported by PTAB decision page 19. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “receiving a first sensor signal from a first beacon device through a first wireless communication system using a first wireless communication protocol, wherein the first sensor signal is based on a communication between the first beacon device and a user device through a second wireless communication system using a second wireless communication protocol, and wherein the first beacon device is located at a first physical 
In addition, claims 2-6, 8-15, 21, and 23-25 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 4, 10-11, 21, 23- additionally recite “providing the aggregated total service experience score over a network for display on the display device, receiving, by the system provider device, a third sensor signal, receiving the second sensor signal when the user device is in the combined coverage area, storing the total service experience score, the first service experience score, and the second service experience score in a database associated with a client device associated with one or more of the first beacon device or the second beacon device, presenting a service experience score map on a display device that includes the total service experience score, the first service experience score and the second service experience score, provide a combined coverage area, receiving the second sensor signal when the user device is in a combined coverage area, and adjusting a power of at least one of the first beacon device to adjust the first wireless coverage area, or the second beacon device to adjust the second wireless coverage area” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See 

Allowable Subject Matter
Claims 1-15 and 21-25 are allowable over the prior art, but remain rejected under §101 for the reasons set forth above. Independent claims 1, 7, and 22 disclose a system and method for determining service experience scores for users based on sensor signals.
Regarding a possible 103 rejection: The closest prior art of record is:
Sabongi et al. (US 2003/0200147 A1) – which discloses efficiency metric system for a quick service restaurant. 
Stephens (US 2010/0267387 A1) – which discloses base station for a cellular communication system.
US 2004/0224703 A1) – which discloses enhancing venue participation by venue participants.
Gauba et al. (US 8,818,403 B1) – which discloses adjusting wireless coverage area resource assignment.
Moshfeghi (US 2013/0030931 A1) – which discloses location based hands free payment.

The prior art of record neither teaches nor suggests all particulars of the limitations as recited in claims 1, 7, and 22, such as determining service experience scores for users based on sensor signals, as determined by PTAB decision 3/3/2020.  While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight. Specifically the claimed “receiving a first sensor signal from a first beacon device based on a communication between the first beacon device and a user device; determining a start of a user service experience when the first sensor signal is received; receiving a second sensor signal from a different second beacon device based on a communication between the second beacon device and the user device; determining, based at least in part, on the second sensor signal, that a service event has occurred subsequent to the start of the user service experience;   determining an end of the user service experience based upon a break in communication between the user device and the first beacon; and generating a service experience score that is based, at least in part, on at least one of: the service event; or the start of the user service experience and the end of the user service 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, but not relied upon is considered pertinent to applicant's disclosure is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
/MATTHEW D HENRY/Examiner, Art Unit 3683                                                 1/11/2021